In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-454 CR

____________________


BRIAN CONNOR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2264 (95690)




MEMORANDUM OPINION
 On October 13, 2008, the trial court denied Brian Connor's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Connor filed a response in which
he fails to establish that the order is appealable.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial court
did not address the merits of Connor's application.  The trial court did not issue a writ of
habeas corpus, nor did the court conduct an evidentiary hearing on the application for the
writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction
over this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered November 19, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.